         Case 1:18-cr-00872-VM Document 108 Filed 05/14/21 Page 1 of 1




                                                                                     5/18/2021

                                                          May 14, 2021

Hon. Victor Marrero
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007


                                           Re:    United States v. Lloyd Kidd
                                                  18-CR-872 (VM)

Dear Judge Marrero:

       I write, with the consent of the government, to request an adjournment of Mr. Kidd’s
sentencing, currently scheduled for June 4, 2021. Mr. Kidd would like to be sentenced in
person, which, we understand, is not currently possible in light of the ongoing COVID
pandemic. Further, given the mandatory minimum sentence he faces, a remote proceeding
would not likely be authorized under the CARES Act.

      Accordingly, I respectfully request an adjournment of sentencing to later in the
summer, as is convenient to the Court. I would request that the sentencing not be scheduled
between July 12-23.

       Thank you for your consideration.


                                                  Respectfully Submitted,

                                                  /s/

                                                  Florian Miedel
                                                  Attorney for Lloyd Kidd


Cc:    Mollie Bracewell         The request is granted. Mr. Kidd's sentencing
       Elinor Tarlow            currently scheduled for 6/4/21 is hereby adjourned
       Jacob Gutwillig          until 9/10/21 at 11:00 a.m.
       Assistant U.S. Attorneys



                                   5/18/2021
